Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is taken in response to the Remarks filed on 03/08/2021 for the application 15/598,484 filed on 05/18/2017.
Claims 1, and 3-12 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Claim Objections “ with “… Accordingly, the Applicant submits that claim 11 may be renumbered… once the case is in condition for allowance".
The examiner reviews and agrees to withdraw the objection, however the objection for failing to comply with 37 CFR 1.75(g) will maintain in abeyance until allowability of the application can be determined.
Applicant remarks that “Claim Rejections - 35 U.S.C. §103“ with “…claim 1, recites in part: 
wherein the processor is configured to group the plurality of documents by:
classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and 
classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each 
… the Griffith reference claims priority to an application filed June 19, 2016, the subject matter upon which the Examiner relies was not introduced until the effective filing date of the continuation-in-part applications… Griffith is disqualified as a reference against the present claims" 
Applicant's remarks regarding the rejection of claims 1, 11 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made with Mohan in view of Suzuki and Jacob.	


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohan et al. (US 20110295904 A1, “Mohan”) in view of Suzuki et al. (US 20170242851 A1 with Foreign Priority Date: 02/19/2016 (JP), as “Suzuki”) and further in view of Jacob et al. (US 20170364569 A1, “Jacob”).
As to claim 1, Mohan discloses An analysis apparatus that improves a computational efficiency of a document creation process, the apparatus comprising: 
a storage device that stores a plurality of documents, wherein each of the plurality of documents has a spreadsheet format; (Mohan discloses [0010, 0019, 0117] grouping data within spreadsheets to identify data clusters in spreadsheet files, and to transform the clusters into a materialized table view for analysis… receive data from spreadsheets and other data files including Excel spreadsheets (i.e. plurality of documents) in the storage device 330 in FIG. 3).
a processor communicatively coupled to the storage device, wherein the processor; (Mohan discloses [0149] system includes one or more processors coupled to a machine-readable medium such as a memory or a storage device).
retrieves the plurality of documents from the storage device; 1 (Mohan discloses [0117] a data reception module 322 to sequentially receive… file 326 (e.g., a spreadsheet data file, a database file, etc.) stored in an electronic storage medium 330 in FIG. 3).
identifies, in each of the plurality of documents, empty cells and non-empty cells, (Mohan discloses [0046] considering the spreadsheet data file, scanning (i.e. identify) the 
identifies clusters based upon the non-empty cells identified for each of the plurality of documents, (Mohan discloses [0048] scanning (i.e. identifying) the horizontal-left cell(2,5) is non-empty, and belongs to the cluster having sequence number 2… with the cluster characteristics are common to the Structure Cluster˗2 cluster attributes for each of the spreadsheet data file).
However, Mohan may not explicitly disclose all the aspects the generates classifications for each of the plurality of documents based on the clusters identified,
groups the plurality of documents into a plurality of shared form groups based on the classifications generated,
outputs a classification result for each of the plurality of shared form groups. 
Suzuki discloses generates classifications for each of the plurality of documents based on the clusters identified, ().
Suzuki explicitly discloses [0026, 0023] the document set generation unit generates plural document sets with classification groups using one or more of known various clustering approaches based on the term vector method… generates plural document sets based on the classifications of document groups and display. Thus, Suzuki discloses generating plural document sets based on the classifications of document groups (i.e. clusters identified)). 
Suzuki discloses groups the plurality of documents into a plurality of shared form groups based on the classifications generated, (Suzuki explicitly discloses [Abstract, 0021] generating plural document sets (i.e. shared groups) by classifying (i.e. classification) a document group containing plural associated documents… based on records of access to a document, users who have accessed the same document or more are categorized (i.e. groups) into the same group (i.e. shared form group) as associated users in a same community. Thus, 
The examiner notes that the [page 14 ln 27-28] of the specification recites “generates one or more shared form groups, which are groupings of documents having a similar shared cell feature” and interprets the common accessed same documents (i.e. similar shared feature) are categorized into the same community group users).
Suzuki discloses outputs a classification result for each of the plurality of shared form groups. (Suzuki discloses [0037, 0021] FIG. 4 shows outputting a feature word of a document set for the classified result performed by the search apparatus processing… for belonging to the same community are associated with each other (i.e. shared form groups) such as business, interests , and the like).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan and Suzuki disclosing clustering the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Suzuki’s generating and outputting a classification result was combined with Mohan’s identifying non-empty cell for clustering, the claimed limitation on the generates classifications for each of the plurality of documents based on the clusters identified,
groups the plurality of documents into a plurality of shared form groups based on the classifications generated;
outputs a classification result for each of the plurality of shared form groups would be obvious. The motivation to combine Mohan and Suzuki is to provide a method to search and classify the plurality of documents efficiently. (See Suzuki [0004]).
However, Mohan and Suzuki may not explicitly discloses all the aspects of the wherein the processor is configured to group the plurality of documents by: 
classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and
classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells; and
Jacob discloses wherein the processor is configured to group the plurality of documents by: 
classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and (Jacob discloses [0052, 0060-61] data classifier analyze the column data to infer that the columns (i.e. cell groups) include one of the datatypes: an integer, a string, a time (i.e. first arrangement group) of the non-empty cells… data classification may deduce the unknown 10-digit column in data includes phone number (i.e. same arrangement of non-empty cell)… inference engine detects a pattern in the data of column in dataset and determines or learn patterns associated with data like to relate to the cities of a non-empty cell of character string “IL” to be enriched by a supplemental subset of data which may include empty cells not including the character string).
Jacob discloses classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells; and (Jacob discloses [0054, 0052] attribute correlator analyzes the data or detect patterns or classifications (i.e. shared form group) among datasets and other data, including datasets, to “learn” whether unknown 10-digit data is likely a “phone number” (i.e. a commonality to a character string in the non-empty cell) rather than another data classification with a probability is determined that a phone number is a reasonable conclusion based on regression analysis or similar analyses… belong to the data classifier that analyzed the column data include one of the datatypes: an integer, a string (i.e. first arrangement group) of the non-empty cells to infer the column (i.e. position) with phone number of 10-digit character string).
The examiner notes that the [page 3 ln 18-24] of the specification recites “acquisition processing for acquiring the document group from the storage device; classification processing for classifying documents in the document group acquired by the acquisition processing into at least one shared form group having a shared form based on a commonality relating to a character string included in a cell of each document among the documents in the document group and to a position of the cell including the character string”. Jacob discloses “a group of tables/datasets is identified in a query with a data pattern like a subset of character string ‘phone number’ to identify multiple tables/datasets… presents as dataset and table attributes in a user interface in a summary form (i.e. shared form group) based on the a number of non-empty cells with character string ‘phone number’ in a tabular data structure” is to query (i.e. acquire) to identify a group of tables with the commonality related to the non-empty cells with the character string from the Repository (i.e. storage device) and presents in a summary form with same shared form of attributes.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan in view of Suzuki and Jacob disclosing clustering the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Jacob’s grouping tables in a query with a data pattern to identify classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and
classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells would be obvious. The motivation to combine Mohan in view of Suzuki and Jacob is to provide an enhanced computerized query to analyze multiple tabular data arrangements in data-driven collaborative projects efficiently. (See Jacob [0002]).
As to claim 3, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 1, wherein the processor further:
identifies, between at least two documents in the plurality of documents, based on a commonality that a position and a character string of the cell including the character string are shared, an item name cell in which the character string represents a name of an item, and 1(Suzuki discloses [0022, 0037] the associated document search unit searches for an associated document containing a similar word using a term vector, using deep layer learning to identify the associated document between two documents in the same document set belong to the previously generated document set based on the "basic document of the first feature words"… identify the associated document, such as the name of the document… a company name appears at the footer (i.e. position and character string). Mohan discloses [0046, 0094] the cell at coordinate location (2, 2) (i.e. position) is found is non-empty with value “Sales data” (i.e. character string)… with neighbor cells that forms a part of cluster… and cluster type is determined with label (i.e. item name) associated with the identified clustered as shared form One of ordinary skill in the art would have recognized to combine both Mohan and Suzuki to disclose classifying the spreadsheet documents includes non-empty cell with the identified cluster and position).
outputs information indicating the item name cell identified. 1(Mohan discloses [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters 210 of the item name cell have been identified along with section headers of the spreadsheet).
As to claim 4, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 3, wherein the processor further
identifies, between at least two documents in the plurality of documents, particular documents belonging to the at least one shared form group, based on a variability of the character string that the position of the cell including the character string is shared but2 the character string of the cell is different, an item value cell in which the character string represents a value of the item, and (Suzuki discloses [0019, 0040-0042] a word contained in a document is extracted and identified, a multi-dimensional vector (term vector) containing a value representing the appearance frequency of the word (i.e. different character string) as a component is configured… of a different document… with the values as a threshold to determine the specific document is similar to the different document. Mohan discloses [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters 210 of the item name cell have been identified in different character string like “Purchase” and “Sell” with value… along with section headers).
outputs information indicating the item value cell identified as belonging to the at least one shared form 2group. (Mohan discloses [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters (i.e. shared form group)210 of the item name cell have been identified in different character string like “Purchase” and “Sell” with value… along with section header ”Sale Table” ).
As to claim 5, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further: 4668270-1 35HITACHI3-341600732US01
identifies, by using a table area, which is a combination of a specific item name cell and a series of item value cells arranged in one of a row direction and a column direction from the specific item name cell, (Mohan discloses [0020-0021] identifies the titles and section headers associated with each table area… read the data in the spreadsheet file row by row to detect clusters of data, and to initialize and populate cluster data structure).
cells including the character string for which the position and the character string of the cells are shared between the at least two documents as shared cells, (Mohan discloses [0046] the cell at coordinate location (2,2) is found… has the value "Sales data" is the entry point to a cluster structure with metadata stores and shared for other spreadsheet).
and cells including the character string for which the position of the cells is shared but the character string is different between the at least two documents as variable cells; and (Mohan discloses [0117] Further, the transformation module 318' operates to transform the vertical tables, the horizontal tables, the cross tables, the section tables, and remaining un-merged data (i.e. different character string) with the cell location of clusters into a single flat table having a vertical or horizontal orientation).
identifies, when, as viewed from a first shared cell present in a same row or1 column as the specific item name cell, a series of cells arranged in a same direction as the table area include a second shared cell, the second shared cell as the item value cell. 
As to claim 6, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
associates the item name cell and the item value cell based on a positional relation between the item name cell and the item value cell in the documents belonging to the at least one shared form group, and (Mohan discloses [0034] If a cell touches clusters in both the vertical and horizontal directions, the cell is associated with the cluster (i.e. shared form group) that was first detected).
outputs2 an association result obtained by the association processing. (Mohan discloses [0034] after association, the cluster having the higher sequence number will be merged with the cluster having the lower sequence number to output the result in flat table 200 in FIG. 2).
As to claim 7, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
Generates, as a table, the item name cell and a series of item 2value cells arranged in one of a row direction and a column direction from the item name cell based on a positional relation between the item name cell and the item value cells in the documents belonging to the at least one shared form group, and4668270-1 36 HITACHI3-341600732US01(Mohan discloses [0111-0113] to create the row header and column header tuple sets in both of row and column direction from the name item cell based on the Column Header… RowN positional relation between item name cell and item value… applying the same process for row header with the identified cluster… to generate a table).
outputs an association result obtained by the association processing. (Mohan discloses [0114] to associate each tuple with data cluster values, each tuple is mapped with the numeric values from the data cluster as shown the result in flat table 200 in FIG. 2). 
As to claim 8, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
identifies an item name cell in which the position and the item name are shared by all the documents belonging to the at least one shared form group as a judgment condition for judging a form of the documents, and (Mohan discloses [0046] identifies the cell at coordinate location (2, 2) is found… has the value "Sales data" (i.e. item name) is the entry point to a cluster structure (i.e. form group) with metadata stores and shared for other spreadsheet which is as a judgement condition for judging the cluster form).
outputs 1an identification result obtained. (Mohan discloses [0077] the identification of table types can be accomplished using the concept of a decision tree… with comparisons against standard templates). 
As to claim 9, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 8, wherein the processor excludes an item name cell from the judgment condition having a position and an item name that 1are shared by a document belonging to another shared form group. (Mohan discloses [0136] the activity processing includes halting (i.e. exclude) association of one of the data clusters with one of the predefined table types upon detecting (i.e. judgement condition) the existence of different joker values (i.e. character string) in the cell location of the data clusters).
Regarding claims 11 and 12, these claims recite the method/processor-readable recording medium performed by the apparatus of claims 1; therefore, the same rationale of rejection is applicable.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Suzuki and Jacob and in view of Koduru (US 20160055376 A1, “Koduru”).
As to claim 10, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 3, wherein the processor further:
superimposes on a display a particular document and information indicating the item name cell.
Koduru discloses superimposes on a display a particular document and information indicating the item name cell. (Koduru discloses [0049] forming cells based on the spacing between the various cells… on horizontal or vertical overlap of words to build blocks indicating a cluster of cells (i.e. item name cell) on a display of the scanned document with one or more tables present in a page).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan in view of Suzuki and Jacob and Koduru disclosing classifying the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Koduru’s overlapping on a display indicating the word cell was combined with Suzuki’s displaying the association information in the table, the claimed limitation on the superimposes on a display a particular document and information indicating the item name cell would be obvious. The motivation to combine Suzuki and Koduru is to provide a method and system for identifying and extracting data from a structured electronic document effectively. (See Koduru [0007]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176